Citation Nr: 1516263	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2 (DM2) and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and anxiety, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in September 2014.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.  

The issues of entitlement to service connection for peripheral neuropathy in the bilateral legs and service connection for a disability of the hands as due to herbicide exposure have been raised by the record in the September 2014 video conference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for DM2 and a psychiatric disorder, to include depression and anxiety, addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for DM2 and depression with anxiety.

2.  The evidence added to the record since the July 2003 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for DM2 and a psychiatric disorder, to include depression and anxiety.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection for DM2 and depression with anxiety is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claims of service connection DM2 and a psychiatric disorder, to include depression and anxiety.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for DM2 and a psychiatric disorder, to include depression and anxiety, in a July 2003 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The July 2003 rating decision denied the claim for service connection DM2 because the evidence or record did not show any complaints, treatment or diagnosis of DM2 during his active service.  Service connection for DM2 was also denied on a presumptive basis because there was no record of the Veteran's being in Vietnam during his military service.  Service connection for depression with anxiety was denied because there was no record of treatment for this condition in service.  

The Board finds that the newly received evidence after the July 2003 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's testimony in the September 2014 Board video conference hearing regarding treatment for high blood sugar and depression, anxiety and panic attacks during his active service, continued psychiatric symptoms since that time, and received treatment and a diagnosis of DM2 within a year of his separation from active service.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for DM2 and a psychiatric disorder, to include depression and anxiety, especially when taken together with the evidence in the service treatment records demonstrating treatment for nervousness, anxiety, anxiety reaction, hyperventilation syndrome, and a history of sugar or albumin in urine noted at separation.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, these claims are reopened.  


ORDER

New and material evidence having been received, the claim of service connection for DM2 is reopened and the appeal is granted to this extent only.  

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder, to include depression and anxiety, is reopened and the appeal is granted to this extent only.  



REMAND

A VA psychologist provided an opinion as to the etiology of the Veteran's psychiatric disorder in September 2013 based on a review of the evidence in the claims file, however, this opinion is inadequate as the examiner and did not address the post service diagnosis of anxiety, post service treatment for panic attacks or the in-service diagnoses of hyperventilation syndrome and anxiety reaction.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in considering the treatment in service for nervousness, anxiety reaction and hyperventilation syndrome, the current diagnoses of anxiety and depression and the Veteran's testimony in the September 2014 VA examination of continued psychiatric problems since his active service, which he is competent to report on, an adequate VA examination and opinion are needed to assist in determining the Veteran's current psychiatric disability and whether such was caused by or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Also, in considering the notation of a history of sugar or albumin in urine noted in at the time of the Veteran's separation from active service and the Veteran's testimony in the September 2014 VA examination of an initial treatment and diagnosis for DM2 within one year following his separation from active service, which he is competent to report on, an adequate VA examination and opinion are needed to assist in determining whether his current DM2 was caused by or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

A May 2002 Social Security Administration (SSA) inquiry indicated the Veteran was receiving SSA disability benefits, although it is unclear what SSA benefits the Veteran received.  The file does not reflect that any efforts have been made to obtain these SSA records, however, which are required pursuant to 38 C.F.R. § 3.159(c)(2) (2013).  Accordingly, efforts to obtain these SSA records must be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); and Baker v. West, 11 Vet. App. 163, 169 (1998).  

During the September 2014 video conference hearing, the Veteran testified that he received private medical treatment for DM2 within a year of his active service and private medical treatment for a psychiatric disorder within two or three years after his separation from active service.  He reported having been treated by private physicians including Dr. Isham, Dr. Woods and Dr. Giles for his psychiatric disabilities.  Therefore, upon remand any outstanding private medical records should also be obtained.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records dated since October 2011 and the private medical records identified by the Veteran in the September 2014 Board hearing, including treatment records from Dr. Isham, Dr. Woods and Dr. Giles.  For each private treatment provider identified by the Veteran, he should be asked to provide a VA Form 21-4142, Authorization and Consent to Release Information to VA.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Contact the SSA and request copies of all documents pertaining to the Veteran, including all decisions and all medical records relied upon in making the decision concerning his claim for disability benefits from this other Federal agency.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of diabetes mellitus, type 2 (DM2).  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's DM2.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service treatment records carefully.  Service treatment records demonstrate a notation of a history of sugar or albumin in urine at the time of the Veteran's separation, although such appeared to have been changed after additional testing.  

Please also note: the Veteran is competent to attest to any past medical treatment, including any past diagnosis or treatment for DM2 since his active service.  

All necessary testing for DM2 should be performed.  

The examiner is then asked to answer the following:  

(a).  Please identify whether the Veteran has a current diagnosis of DM2.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the currently DM2 was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the reported history of sugar or albumin in urine noted at separation.   

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination of an acquired psychiatric disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disorder.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service treatment records carefully.  Service treatment records demonstrate complaints and treatment for nervousness and diagnoses of hyperventilation syndrome and anxiety reaction.  

Please also note: the Veteran is competent to attest to any lay observable psychiatric symptoms and past treatment, including any continuity of symptoms since his active service.  

All necessary testing should be performed to determine his current psychiatric diagnosis.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed acquired psychiatric disorders.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the complaints and treatment for nervousness and diagnoses of hyperventilation syndrome and anxiety reaction in the service treatment records.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

5.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the DM2 and an acquired psychiatric disorder at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


